DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 02/09/2022 has been entered and is currently under consideration.  Claims 1-20 remain pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adami et al. (US 2017/0129200 of record) hereinafter Adami in view of Clough et al. (US 2016/0113356 of record) hereinafter Clough.
Regarding claim 1, Adami teaches:
A method for thermoforming an article ([0270]), the method comprising:
receiving an article (Fig 27; step 2710, upper 1500; [0270]);
exposing the article to a first heating zone (Fig 22: heating station 2210), the first heating zone comprising one or more thermal elements (thermal elements 2420; [0301]) and one or more first air circulation devices (air circulation device 2410; [0305])
exposing the article to a second heating zone ([0287]), the second heating zone comprising one or more second air circulation devices (air circulation device 2410; [0287, 0305]);
subsequent to exposing the article to the second heating zone, exposing the article to a first cooling station, the first cooling station comprising one or more third air circulation devices (cooling station 2212; [0285]), and
subsequent to exposing the article to the first cooling station, exposing the article to a pressure greater than atmospheric pressure ([0288]). 
Adami does not explicitly teach wherein the first heating zone and second heating zone are adapted to expose the article to a temperature in a range of about 70 °C to about 250 °C.
However, Adami teaches a range of temperatures for the heating zones that overlap with the claimed ranges ([0255, 0280]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the heating zone temperatures as taught by Adami that overlaps with the claimed range.
Adami does not explicitly recite a second heating zone in the absence of a thermal element.
However, Adami teaches an embodiment of a heating zone without any thermal elements ([0296, 0298]).
Adami further teaches both embodiments provide a heating environment for the thermoformed article ([0293-0295]).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the heating zone of the first embodiment with the heating zone without any thermal elements of the alternative embodiment and one of ordinary skill in the art would expect the predictable result of providing a heating environment for the thermoformed article.
Adami does not teach wherein the first cooling station is adapted to reduce a temperature of at least a portion of the article to a range of about 40 °C to about 90 °C.
In the same filed of endeavor regarding forming articles of footwear, Clough teaches cooling an article to a range of temperatures that overlaps with the claimed range subsequent to a heating step for the motivation of forming a seamless, shaped ePTFE membrane shoe component ([0124]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the cooling temperature as taught by Clough that overlaps with the claimed range in order to form a seamless, shaped ePTFE membrane shoe component.
Regarding claim 2, Adami in view of Clough teaches the method of claim 1.
Adami further teaches wherein the first and second heating zones are at least partially enclosed ([0279]).
Regarding claim 3, Adami in view of Clough teaches the method of claim 2.
Adami further teaches wherein the first and second heating zones are in fluid communication with one another ([0287]).
Regarding claim 4, Adami in view of Clough teaches the method of claim 1.
Adami further teaches wherein the exposing the article to the first heating zone comprises shifting the article to a first position within the first heating zone and subsequently shifting the article from the first position to a second position within the first heating zone (Fig 23; [0292]; the upper 1500 is lowered in to the sealed position (first position), during which it is heated for the period disclosed in [0256].  Then the upper 1500 is raised in order to transfer it to another station (the second position would be the in transit position as the upper is being lifted from the sealed first position).
Regarding claim 5, Adami in view of Clough teaches the method of claim 4.
Adami in view of Clough does not explicitly recite wherein the article is located at the first position of the first heating zone for a time of about 40 seconds to about 70 seconds.
However, Adami teaches a range of values for the heating time in the first position that overlaps with the claimed ranges ([0256]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the first heating position time as taught by Adami that overlaps with the claimed range.
Regarding claim 6, Adami in view of Clough teaches the method of claim 1.
Adami further teaches wherein the article is exposed to the first heating zone for a first time period and to the second heating zone for a second time period ([0256, 0280, 0287]).
Adami in view of Clough does not explicitly recite, and wherein each of the first time period and the second time period are about 80 seconds to about 140 seconds.
However, Adami teaches a range of values for the time period in each heating zone that overlaps with the claimed range ([0256, 0280, 0287]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of heating period as taught by Adami that overlaps with the claimed range.
Regarding claim 7, Adami in view of Clough teaches the method of claim 6.
Adami in view of Clough does not explicitly recite wherein the first time period and the second time period are substantially the same.
However, Adami discloses a range of values for the heating period in each heating zone ([0256, 0280, 0287]).
One of ordinary skill in the art would understand that the heating period of the first heating zone can either be equal to, less than, or greater than the heating period of the second heating zone.  Therefore, one skilled in the art would recognize that the prior art that Adami implicitly teaches a finite number of predictable solutions for the heating periods of the heating zones.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have tried equal heating periods for the first and second heating zones, and one of ordinary skill in the art would have a reasonable expectation of success.
Regarding claim 8, Adami in view of Clough teaches the method of claim 1.
Adami in view of Clough does not explicitly recite wherein, when the article is exposed to the second heating zone, the second heating zone is adapted to increase the temperature of at least a portion of the article at a reduced rate compared to the rate of temperature increase of the at least a portion of the article when the article is exposed to the first heating station.
Adami further teaches that the heating zones can be divided in to thermal zones based on the placement of the thermal elements and that the control of each thermal element ([0299]).
One of ordinary skill in the art would understand that the rate of heating of any of these zones in the second heating zone can either be equal to, higher than, or lower than that of the first heating zone.  Therefore, one skilled in the art would recognize that the prior art that Adami implicitly teaches a finite number of predictable solutions for the rates of heating of the heating zones.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have tried a reduced rate of heating in the second heating zone relative to the first heating zone, and one of ordinary skill in the art would have a reasonable expectation of success.
Regarding claim 9, Adami in view of Clough teaches the method of claim 1.
Adami further teaches wherein the exposing the article to a pressure greater than atmospheric pressure occurs at a second cooling zone ([0284, 0286]), wherein the second cooling zone is spaced apart from the first cooling zone ([0287]), and wherein the second cooling zone comprises a chamber adapted to temporarily seal off the article from ambient temperature and pressure ([0285-0287]).
Regarding claim 10, Adami in view of Clough teaches the method of claim 1.
Adami further teaches wherein the article comprises at least a first component and a second component ([0219-0220, 0229]),
Adami further teaches wherein when the article is exposed to the pressure greater than atmospheric pressure, the article is in the cooling zone ([0284, 0294])
Adami in view of Clough does not explicitly recite the article exhibits a temperature in a range of about 50 °C to about 80 °C.
However, Clough teaches a range of temperatures for the article temperature that overlaps with the claimed range ([0124]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the temperature as taught by Clough that overlaps with the claimed range
Regarding claim 11, Adami in view of Clough teaches the method of claim 10.
Adami further teaches wherein a bonding agent is present at an interface between at least a portion of the first component and at least a portion of the second component ([0219-0220, 0229])
Regarding claim 12, Adami in view of Clough teaches the method of claim 1.
Adami further teaches compressing a material on the outer surface of the article ([0239]).
Regarding claim 13, Adami in view of Clough teaches the method of claim 12.
Adami further teaches herein the material is an elastomeric material ([0239]), wherein the elastomeric material exhibits a melting temperature.
Adami in view of Clough does not explicitly recite the melting temperature is greater than about 135 °C.
However, Adami teaches a range of values for the melting temperature that overlaps with the claimed range ([0239]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the melting temperature as taught by Adami that overlaps with the claimed range.
Regarding claim 14, Adami in view of Clough teaches the method of claim 1.
Adami further teaches wherein the article comprises at least a portion of an article of footwear (upper 1500).
Response to Arguments
Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not teach exposing the article to a second heating zone in the absence of a thermal element.  However, Adami teaches an alternative embodiment with a heating zone without any thermal elements ([0296, 0298]).
For at least the above reasons, the application is not in condition for allowance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361. The examiner can normally be reached M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           


                                                                                                                                                                                          /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743